Case 6:20-cv-00384-JDK-JDL Document 22 Filed 06/17/21 Page 1 of 4 PageID #: 112




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
JUSTIN HEMPHILL,                             §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-384-JDK-KNM
                                             §
KEITH GORSUCH, et al.,                       §
                                             §
      Defendants.                            §
                                             §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Justin Hemphill, a Texas Department of Criminal Justice inmate

 proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C.

 § 636.

          In general, Plaintiff complains of the conditions of confinement at TDCJ’s Beto

 Unit. He argues that in July of 2019, he and other prisoners were moved to O Wing,

 which he claimed was a “condemned area.” Plaintiff also complains about leaking

 pipes.

          On May 12, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss this case with prejudice for failure to state a

 claim upon which relief can be granted. Docket No. 11. The Report noted that

 according to Plaintiff’s pleadings and exhibits, prison officials have consistently acted

 to remedy the problems brought to their attention, including cleaning and sanitizing



                                             1
Case 6:20-cv-00384-JDK-JDL Document 22 Filed 06/17/21 Page 2 of 4 PageID #: 113




 O Wing and repairing leaks and broken pipes. Consequently, the Magistrate Judge

 found that Plaintiff did not meet the high standard of deliberate indifference. The

 Report further noted that Plaintiff did not set out any cognizable harm suffered as a

 result of the conditions complained of. Plaintiff timely objected. Docket No. 21.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       In his objections, Plaintiff insists the Defendants continue to disregard his

 requests to fix water leaks and make O Wing livable. He states that O Wing was

 condemned for specific reasons including the inability to fix water leaks and plumbing

 problems, though he does not state who condemned the wing or how he knows this.

 Plaintiff also claims he suffered chest pains and respiratory problems and that just

 because a work order was submitted does not justify the Defendants’ actions.

 Plaintiff argues that he should have been moved to another wing until O Wing was

 “reconstructed for humanity to be able to reside on” and the defendants are

 “disregarding this matter completely.” Docket No. 21.

       As the Magistrate Judge correctly observed, Plaintiff’s pleadings and exhibits

 show that the Defendants acted each time complaints were brought to their attention.




                                           2
Case 6:20-cv-00384-JDK-JDL Document 22 Filed 06/17/21 Page 3 of 4 PageID #: 114




 Prison officials had a cleaning crew spend four days cleaning O Wing before moving

 any inmates there.     Docket No. 12 at 4.     Plaintiff’s exhibits show that when he

 complained about pipe leaks, the complaint was referred to the maintenance

 department and repairs were made. Docket No. 12 at 9–10.

       The Fifth Circuit has explained that deliberate indifference is “an extremely

 high standard to meet,” requiring a showing that the prison official knows that an

 inmate faces a substantial risk of serious bodily harm and disregards that risk by

 failing to take reasonable measures to abate it. Torres v. Livingston, 972 F.3d 660,

 663 (5th Cir. 2020).    Deliberate indifference cannot be inferred merely from a

 negligent or even grossly negligent response to a substantial risk of serious harm. Id.

 (citing Williams v. Banks, 956 F.3d 808, 811 (5th Cir. 2020)). The Magistrate Judge

 properly determined that Plaintiff’s pleadings do not state a viable claim for

 deliberate indifference. See Cotton v. Taylor, 176 F.3d 479, *4 (5th Cir. 1999) (prison

 officials’ attempts to repair a leaky roof refuted claim of deliberate indifference

 despite the fact that the conditions created by the water leaks were serious enough

 to deprive the prisoners of minimally safe housing); Atkins v. Sheriff’s Jail, Avoyelles

 Parish, 278 F. App’x 438 (5th Cir. 2008) (claim of unreasonableness or negligence

 with regard to repairing water leaks was not sufficient to show deliberate

 indifference).

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,




                                            3
Case 6:20-cv-00384-JDK-JDL Document 22 Filed 06/17/21 Page 4 of 4 PageID #: 115




 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 19) as

 the opinion of the District Court. Plaintiff’s claims are DISMISSED WITHOUT

 PREJUDICE for failure to state a claim upon which relief can be granted.

         So ORDERED and SIGNED this 17th day of June, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                        4
